Exhibit 10.1


Avista Corporation


EXECUTIVE CHANGE OF CONTROL PLAN


Effective as of January 1, 2020


ARTICLE I
PURPOSE, ESTABLISHMENT AND APPLICABILITY OF PLAN


A.
Purposes. The Board of Directors (“Board”) of Avista Corporation (the “Company”)
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication of
its executive staff, notwithstanding a Change of Control, and that it is in the
best interests of the Company and its stockholders to provide the executive
staff with financial security and encouragement to remain with the Company and
to maximize the value of the Company following a Change of Control. The Plan is
an unfunded welfare plan maintained by the Company for the purpose of providing
benefits for a select group of management or highly compensated employees
pursuant to 29 CFR Section 2520.104-24.



B.
Establishment of Plan. As of the Effective Date, the Company hereby establishes
the Plan, as set forth in this document.



C.
Applicability of Plan. Subject to the terms and conditions of this Plan, the
benefits provided by this Plan shall be available to those Employees who, on or
after the Effective Date, receive a Notice of Participation.





ARTICLE II
DEFINITIONS AND CONSTRUCTION


Whenever used in the Plan, the following terms shall have the meanings set forth
below.


A.
“Accrued Obligations” shall mean the sum of (1) the Participant’s earned Annual
Base Compensation through the Termination Date, (2) any earned Annual Bonus, and
(3) any accrued, unused vacation pay, in each case to the extent not theretofore
paid as of the Termination Date.



B.
“Annual Base Compensation” shall mean the amount equal to the Participant’s
gross annual base salary (exclusive of bonuses, commissions and other incentive
pay), which shall be no less than as in effect immediately preceding the Change
of Control.



C.
“Annual Bonus” shall mean an annual cash bonus, which shall be no less than the
cash value of the Participant’s target bonus under the Company’s short-term
incentive bonus program








--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








(or any successor program) as in effect for the fiscal year in which the Change
of Control occurs.


D.
The “Board” shall mean the Board of Directors of the Company.



E.
“Cause” shall mean:



1.
the willful and continued failure of the Participant to perform substantially
the Participant’s duties with the Company or one of its affiliates (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the
Participant by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Participant has not substantially performed the Participant’s
duties, or



2.
the willful engaging by the Participant in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.



For purposes of this provision, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company. The
cessation of employment of the Participant shall not be deemed to be for Cause
unless and until there shall have been delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Participant and the
Participant is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, the
Participant is guilty of the conduct described in subparagraph (i) or (ii)
above, and specifying the particulars thereof in detail.


F.
“Change of Control” shall mean:



1.
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or
more of either (i) the then outstanding shares of common stock of the Company
(the



Page 2 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control: (w) any acquisition
directly from the Company, (x) any acquisition by the Company, (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (z)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (x), (y) and (z) of subsection (iii) of this Section 1; or


2.
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors, or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board; or



3.
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (x) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (y) no Person (excluding any corporation resulting from such Business
Combination or employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty percent (20%) or more of,



Page 3 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (z) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or


4.
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



G.
The “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and administrative guidance promulgated thereunder.



H.
The “Company” means Avista Corporation, any subsidiary corporations, any
successor entities as provided in Article XI hereof and any parent or
subsidiaries of such successor entities.



I.
The “Effective Date” shall mean January 1, 2020.



J.
“Employee” means an employee of the Company who, for purposes of 29 CFR Section
2520.104-24, is a member of a select group of management or highly compensated
employees.



K.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and administrative guidance promulgated thereunder.



L.
The “Employment Period” is the period commencing on the date of the first Change
of Control to occur on or after the Effective Date and ending on the second
anniversary of such Change of Control, unless terminated earlier in accordance
with Section V of this Agreement.



M.
“Good Reason” means a voluntary termination of employment by the Participant
during the Employment Period and following the initial existence of any one of
the following conditions arising without the consent of the Participant:



1.
a material diminution by the Company of the Participant’s authority, duties, or
responsibilities from that which exists immediately prior to the date of a
Change of Control, excluding for this purpose isolated and inadvertent actions
not taken in bad faith and remedied by the Company promptly after the Company
receives notice



Page 4 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








from the Participant; provided, however, that a change in title or reporting
relationship alone shall not constitute Good Reason;
2.
a material diminution in Participant’s Annual Base Salary or Annual Bonus
opportunity;



3.
a material change in the geographic location at which Participant must perform
the services (which, for purposes of this Plan, means relocation of the offices
of the Company at which Participant is principally employed to a location more
than 50 miles from the location of such offices immediately prior to the date of
a Change of Control);



4.
a material diminution in the budget over which Participant retains authority; or



5.
any action or inaction that constitutes a material breach by the Company of this
Plan with respect to Participant, including the failure of the Company to obtain
from its successors the express assumption of the Plan required under Section XI
(A).



Good Reason shall exist only if (i) Participant provides notice to the Company
of the existence of a condition described in (1) through (5) above within 90
days of the initial existence of the condition, (ii) upon the notice of which
the Company shall be provided a period of 30 days during which it may remedy the
condition, and (iii) if the Company does not timely remedy such condition,
Participant terminates employment after the end of such remedial period and in
all events no later than 90 days following the end of such remedial period.
N.
“NEO” means each Chief Executive Officer, each Chief Financial Officer and each
of the three most highly compensated executive officers, other than each Chief
Executive Officer and Chief Financial Officer, who were serving as executive
officers at the end of the most recently completed financial year and whose
total salary and bonus exceeds $150,000 as well as any additional individuals
for whom disclosure would have been provided except that the individual was not
serving as an officer of the Company at the end of the most recently completed
financial year end.



O.
“Notice of Participation” means an individualized written notice of
participation in the Plan from an authorized officer of the Company provided to
an Employee, in a form acceptable to the Company that is substantially similar
to that attached hereto as Exhibit A.



P.
“Participant” means an Employee who meets the eligibility requirements of
Article III.



Q.
“Plan” means this Avista Corporation Executive Change of Control Plan, as set
forth in this document, and as hereafter amended from time to time.



Page 5 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020










R.
“Plan Administrator” means the Board of Directors or its committee or designate,
as shall be administering the Plan.



S.
“Release Agreement” means the form of general release and waiver agreement a
Participant must execute as a condition to receiving severance and other
benefits (other than the Accrued Obligations) pursuant to Article IV.



T.
“Severance Multiple” means:

NEO pre-1/1/2020
 
Three (3) times
 
 
 
NEO post-12/31/2019
 
Two (2) times
 
 
 
Non-NEO
 
Two (2) times



U.
“Termination Date” means:

 
1.
the date on which the Company delivers notice of termination of employment to
the Participant or such later date, not to exceed ninety (90) days, specified in
the notice of termination,



2.
in the event the term of employment ends by reason of the Participant’s death,
the date of death, or

 
3.
if the Participant terminates his or her employment with the Company, the date
on which the Participant delivers notice of termination of employment to the
Company.





ARTICLE III
ELIGIBILITY


A.
Participation in Plan. Each Employee who is designated by the Board and who
signs and timely returns to the Company a Notice of Participation shall be a
Participant in the Plan. An Employee shall immediately and automatically cease
to be a Participant in the Plan upon the earlier of (i) ceasing to be an
Employee and (ii) the date 12 months following the decision of the Board that
the Participant no longer is eligible under the Plan. Notwithstanding the
preceding sentence, if an Employee becomes entitled to severance and other
benefits under Section A of Article V prior to ceasing to be a Participant, he
or she nevertheless shall be entitled to receive full payment of severance and
benefits in accordance with the Plan. A Participant entitled to benefits
hereunder as a result of termination of his or her employment shall remain a
Participant in the Plan until the full amount of the benefits accrued hereunder
has been delivered to the Participant.



Page 6 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020










B.
Waiver. As a condition of receiving severance benefits under Article V, Section
A(1)-(3), a Participant must sign and return to the Company, no earlier than his
or her termination of employment, the Release Agreement, in a form acceptable to
the Company that is substantially similar to that attached hereto as Exhibit B,
which becomes final and irrevocable within 55 days after such Participant’s
termination of employment.





ARTICLE IV
EMPLOYMENT PERIOD


A.
Employment Period. Subject to Article V, the Company will continue to employ
Participant during the Employment Period.



B.
Terms of Employment.



1.
Duties.

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Participant is entitled, the Participant agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Participant, to use the Participant’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Participant to (a) serve on corporate, civic or
charitable boards or committees, (b) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (c) manage personal
investments, so long as, in the Company’s determination, such activities do not
significantly interfere with the performance of the Participant’s
responsibilities as an employee of the Company. It is expressly understood and
agreed that to the extent that any such activities have been conducted by the
Participant prior to the Change of Control, the continued conduct of such
activities (or the conduct of activities similar in nature and scope thereto)
subsequent to the Change of Control shall not thereafter be deemed to interfere
with the performance of the Participant’s responsibilities to the Company.


2.
Compensation.



a.
Annual Base Compensation. During the Employment Period, the Participant shall
receive Annual Base Compensation, which shall be paid in accordance with the
Company’s customary payroll practices. During the Employment Period, the Annual
Base Compensation shall be reviewed no more than 12 months after the last salary
increase awarded to the Participant prior to the date of the Change of Control
and thereafter at least annually. Any increase in Annual Base Compensation shall
not serve to limit or reduce any other



Page 7 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








obligation to the Participant under this Plan. Annual Base Compensation shall
not be reduced during the Employment Period after any such increase and the term
Annual Base Compensation as utilized in this Plan shall refer to Annual Base
Compensation as so increased.


b.
Annual Bonus. During the Employment Period, the Participant shall be eligible
for an Annual Bonus for each fiscal year ending during the Employment Period.
Any Annual Bonus earned will be payable to the Participant hereunder shall be
paid in a lump sum no later than March 15 of the calendar year following the end
of the calendar year for which the Annual Bonus was awarded.



3.
Incentive, Savings and Retirement Plans. During the Employment Period, the
Participant shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, subject to the
terms and conditions of such plans, practices, policies and programs and
applicable law.



4.
Welfare Benefit Plans. During the Employment Period, the Participant and/or the
Participant’s family, as the case may be, shall be eligible to participate in
all welfare benefit plans, practices, policies and programs provided by the
Company (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs, if so offered) to the extent applicable generally
to other peer executives of the Company, subject to the terms and conditions of
such plans, practices, policies and programs and applicable law.



5.
Expenses. During the Employment Period, the Participant shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Participant in accordance with the policies, practices and procedures of the
Company.



6.
Fringe Benefits. During the Employment Period, the Participant shall be entitled
to fringe benefits, in accordance with the plans, practices, programs and
policies of the Company.



7.
Vacation. During the Employment Period, the Participant shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company.







Page 8 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








ARTICLE V
TERMINATION OF EMPLOYMENT


A.
Termination without Cause or for Good Reason following a Change of Control. If,
during the Employment Period, the Company terminates a Participant’s employment
without Cause or a Participant voluntarily terminates his or her employment on
account of Good Reason, in either case at a time when the Participant is
otherwise willing and able to continue in employment with the Company, the
Participant shall be entitled to receive (i) the Accrued Obligations, payable
within 60 days after termination (or such shorter period as required by
applicable law) and (ii) provided the Participant timely executes and returns to
the Company and does not revoke a Release Agreement in accordance with Section B
of Article III, the following severance and other benefits:



1.
Cash Severance. The Participant shall be entitled to receive an amount equal to
the applicable Severance Multiple times the sum of (a) Participant’s Annual Base
Compensation and (b) target Annual Bonus for the fiscal year in which the
Termination occurs, payable in a single lump sum. Any payment to which
Participant is entitled under this Section A(1) shall be reduced, to the extent
permitted by Section 409A of the Code, by the aggregate amount of severance
payable to the Participant by the Company pursuant to any other plan, program,
agreement or contract between the Participant and the Company.



2.
Prorated Annual Bonus. The Participant shall be entitled to receive the target
Annual Bonus for the fiscal year in which the Termination occurs, prorated for
the number of days employed during the fiscal year to the date of termination.



3.
Employee Benefits. If the Participant (and any spouse and/or eligible dependents
of the Participant (“Family Members”)) has medical, dental and vision coverage
on the date of the Participant’s termination of employment under a group health
plan sponsored by the Company, the Company will reimburse the Participant for
the total applicable premium cost incurred by the Participant for medical and
dental coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, Part 6 of Subtitle B of Title I of ERISA, and Section 4980B(f)
of the Code, and all applicable regulations (referred to collectively as
“COBRA”) for the Participant and any Family Members for a period that ends on
the earliest of (i) eighteen (18) months following the Participant’s Termination
Date, (ii) the date that the Participant and his or her Family Members become
covered under another employer’s medical, dental and vision plans, or (iii) the
date that the Participant otherwise ceases to be eligible to continue coverage
under applicable Company plans pursuant to COBRA.



B.
Timing of Payments. Subject Article III, Section B. above, and Article XIV,
Section D. below, any severance payments described in Sections A(1) and (2)
above shall be made on, and reimbursements described in Section A(3) above shall
commence on, the sixtieth (60th) day following his or her termination of
employment with the Company. Subject to the requirements of the immediately
preceding sentence, with respect to any COBRA



Page 9 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








premiums with respect to applicable Company plans that Participant pays during
the 60-day period immediately following his or her termination of employment
with the Company, such premiums shall be eligible for reimbursement following
such sixtieth (60th) day and such 60-day period shall count against the maximum
period of Company reimbursement obligation pursuant to Section A(3) above.
Notwithstanding anything in this Section 1(B) to the contrary, if the
Participant shall die following a termination described in Section A above but
prior to the date he or she returns the Release and Non-Solicitation Agreement,
the Participant shall not be required to execute the Release and
Non-Solicitation Agreement in order for the Participant’s successors to receive
the benefits described in Sections A(1)-(3) above.


C.
Non-Solicitation Restrictions. In the event a Participant’s employment
terminates as described in Article III, Section A, above, as a condition to
receipt of the severance and benefits set forth in Article III, Section A,
above, Participant agrees that, during the eighteen (18) months period
immediately following the Termination Date, Participant will not directly or
indirectly:



1.
Solicit, encourage, recruit or take any other action which is intended to induce
any other employee, independent contractor, customer or supplier of the Company
or any affiliated corporation to terminate his, her or its relationship with the
Company or any affiliated corporation; or



2.
Interfere in any manner with the contractual or employment relationship between
the Company or any affiliated corporation and any employee, independent
contractor, customer or supplier of the Company or any affiliated corporation.



D.
Other Termination. If (i) the Participant voluntarily resigns from the Company
without Good Reason, (ii) the Company terminates the Participant’s employment
for Cause, (iii) the Participant’s employment terminates by reason of his or her
disability or death, or (iv) prior to the Participant’s death during employment,
the Company provides him or her notice of termination for Cause or the
Participant provides the Company notice of termination without Good Reason, then
the Participant shall not be entitled to receive severance or other benefits
under this Plan and shall be entitled to his or her Accrued Obligations, payable
within 60 days after termination (or such shorter period as required by
applicable law), only as may then be established under the Company’s then
existing benefit plans and policies at the time of such resignation or
termination.





ARTICLE VI
GOLDEN PARACHUTE


In the event that the benefits provided for in this Plan or otherwise with
respect to a Participant constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Article VI be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise


Page 10 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








Tax”), then such Participant’s compensation and benefits under Article V or
otherwise that constitute such parachute payments shall be either:


A.
delivered in full, or



B.
delivered as to such lesser extent as would result in no portion of such
compensation and benefits being subject to the Excise Tax;



whichever of the foregoing amounts, taking into account the applicable federal,
state and local taxes and the Excise Tax, results in the receipt by the
Participant on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless the Company otherwise agrees in writing, all
determinations required to be made under this Article, including the manner and
amount of any reduction in the Participant’s benefits under Article IV or
otherwise, and the assumptions to be utilized in arriving at such
determinations, shall be made in writing in good faith by the accounting firm
serving as the Company’s independent public accountants immediately prior to the
event giving rise to such payment (the “Accountants”). If such of the
Participant’s compensation and benefits are delivered to a lesser extent in
accordance with clause (B), then the Participant’s aggregate compensation and
benefits as constitute parachute payments shall be reduced in the following
order until no portion of such remaining compensation and benefits is subject to
the Excise Tax: (i) cash severance pay that is exempt from Section 409A of the
Code, (ii) any other cash severance pay (reduced on a pro rata basis without
otherwise changing the time or form of payments), (iii) reimbursement payments
under Article IV.B.5., above, that are exempt from Section 409A of the Code,
(iv) any other reimbursement payments under Article IV.B.5., above, (reduced on
a pro rata basis without otherwise changing the time or form of payments),
(v) any restricted stock units that are exempt from Section 409A of the Code,
(vi) any other restricted stock units (reduced on a pro rata basis without
otherwise changing the time or form of payments), (vii) any equity awards (other
than restricted stock units and stock options) that are exempt from Section 409A
of the Code, (viii) any other equity awards (other than restricted stock units
and stock options) (reduced on a pro rata basis without otherwise changing the
time or form of payments), (ix) stock options that are exempt from Section 409A,
(x) any other stock options (reduced on a pro rata basis without otherwise
changing the time or form of payments), (xi) any remaining compensation and
benefits exempt from Section 409A of the Code, and (xii) any other remaining
compensation and benefits (reduced on a pro rata basis without otherwise
changing the time or form of payments). For purposes of making the calculations
required by this Article VI, the Accountants may make reasonable assumptions and
approximations concerning the application of Sections 280G and 4999 of the Code.
The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request to make a
determination under this Article. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Article.






Page 11 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








ARTICLE VII
FUNDING POLICY AND METHOD


Benefits and any administrative expenses arising in connection with the Plan
shall be paid as needed solely from the general assets of the Company. No
contributions are required from any Participant. This Plan shall not be
construed to require the Company to fund any of the benefits provided hereunder
nor to establish a trust or other funding vehicle or mechanism for such purpose.
Participants’ rights against the Company with respect to severance and other
benefits provided under this Plan shall be those of general unsecured creditors.
No Participant has an interest in his or her severance or other benefits under
this Plan until the Participant actually receives a payment.




ARTICLE VIII
CLAIMS PROCEDURE


In the event any claim for benefits is denied, in whole or in part, the Company
shall notify the claimant of such denial in writing and shall advise the
claimant of his or her right to appeal the denial. Such written notice shall set
forth the specific reasons for the denial and shall be given to the claimant
within ninety (90) days after the Company receives his or her claim. However, if
special circumstances require an extension of the period of time for processing
a claim, the Company may extend the determination period for up to an additional
ninety (90) days by notifying the claimant of the extension before expiration of
the initial ninety (90) day determination period, the reason why the extension
is necessary, and the date by which the Company expects to render the claim
determination. If a claim is denied in whole or in part, the written notice
shall set forth, in a manner calculated to be understood by the claimant, the
specific reason(s) for the denial, reference to the specific provision(s) of the
Plan upon which the determination was based, a description of any additional
material or information necessary to perfect the claim and explanation of the
need for such material or information, a description of the Plan’s review
procedures and the time limits applicable to such procedures, and a reference
stating the claimant’s right to bring a civil action under Section 502(a) of
ERISA.




ARTICLE IX
REVIEW PROCEDURE


A.
Review Panel. In the event the Board receives appeals from denials of claims for
benefits under the Plan, it may appoint a committee (a “Review Panel”) to act as
fiduciary to the Plan to act on such appeals.



B.
Right to Appeal. Any person whose claim for benefits is denied, in whole or in
part, may appeal from the denial by submitting a written request for review of
the claim within sixty (60) days after receiving written notice of the denial
from the Company.



C.
Form of Request for Review. A request for review must be made in writing and
shall be addressed as follows: “Board of Directors, Avista Corporation, c/o
General Counsel, 1411



Page 12 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








E Mission Avenue, Spokane, WA 99202.” A request for review shall set forth all
of the grounds upon which it is based, all facts and support thereof and any
other matters that the claimant deems pertinent. The claimant will have the
opportunity to submit written comments, documents, records, and other
information relating to the claim, irrespective of whether these were submitted
or considered in the initial claim determination, and to obtain access to and
copies of documents, records and other information relevant to the claim upon
request and free of charge.


D.
Review Decision. Within sixty (60) days after receipt of a request for review,
the Board or the designated Review Panel shall give written notice of its
decision to the claimant and the Company, unless the Board or the designated
Review Panel determines that special circumstances require an extension of time
for processing the claim. If an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial sixty (60) day period. In no event shall such
extension exceed a period of sixty (60) days from the end of the initial sixty
(60) day period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan expects to render
the determination on review. In the event the denial of the claim for benefits
is confirmed, in whole or in part, such notice shall set forth, in a manner
calculated to be understood by the claimant, specific reasons for such denial,
specific references to the Plan provisions on which the decision was based, a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and a statement of
the claimant’s right to bring an action under Section 502 of ERISA. In the event
that the Board or the Review Panel determines that the claim for benefits should
not have been denied, in whole or in part, the Company shall take appropriate
remedial action as soon as reasonably practicable after receiving notice of the
decision.

 


ARTICLE X
EMPLOYMENT STATUS; WITHHOLDING


A.
Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment. The Participant’s employment is and shall continue to be “at-will”,
as defined under applicable law. If the Participant’s employment with the
Company or a successor entity terminates for any reason, the Participant shall
not be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Plan, or as may otherwise be available in accordance
with applicable law or with the Company’s established employee plans and
practices or other agreements with the Company at the time of termination.



B.
Tax Withholding. All payments made and benefits provided pursuant to this Plan
shall be subject to all applicable reporting obligations and any tax or other
contributions required to



Page 13 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








be withheld under Federal, state or local law, or the applicable laws of any
non-U.S. taxing authority as interpreted by the Company.




ARTICLE XI
SUCCESSORS TO COMPANY AND PARTICIPANTS


A.
Company’s Successors. Any successor to the Company (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of the Company’s business and/or assets shall assume
and perform the obligations under this Plan. For all purposes under this Plan,
the term “Company” shall include any successor to the Company’s business and/or
assets which executes and delivers the assumption agreement described in this
subsection or which becomes bound by the terms of this Plan by operation of law.



B.
Participant’s Successors. All rights of the Participant hereunder shall inure to
the benefit of, and be enforceable by, the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees.





ARTICLE XII
DURATION, AMENDMENT AND TERMINATION


Duration, Amendment and Termination. The Board may amend or terminate this Plan
at any time, in its sole discretion. Any termination of the Plan, or amendment
of the Plan which materially diminishes the value or protections of the Plan to
participants will take effect twelve (12) months after the action of the Board
to terminate or amend the Plan. Subject to the other provisions of this Article
XII, prior to the occurrence of a Change of Control, the Board reserves the
right to amend the Plan at any time, provided that no such amendment may be
adverse to the Participant with respect to eligibility or amount of payments or
benefits hereunder. Notwithstanding the preceding, commencing on the date of a
Change of Control, no amendment or termination of the Plan shall reduce the
payments or benefits payable to any Participant who terminates employment within
twenty-four (24) months after the Change of Control (unless the affected
Participant consents in writing to such amendment or termination). Any action of
the Company in amending or terminating the Plan will be taken in a non-fiduciary
capacity. A termination of this Plan pursuant to the preceding sentences shall
be effective for all purposes, except that such termination shall not affect the
payment or provision of compensation or benefits earned by a Participant prior
to the termination of this Plan.




ARTICLE XIII
NOTICE


General. Notices and all other communications contemplated by this Plan shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by U.S. registered


Page 14 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








or certified mail, return receipt requested and postage prepaid. In the case of
the Participant, mailed notices shall be addressed to him or her at the home
address which he or she most recently communicated to the Company in writing. In
the case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its General
Counsel.




ARTICLE XIV
MISCELLANEOUS PROVISIONS


A.
No Duty to Mitigate. The Participant shall not be required to mitigate the
amount of any benefits contemplated by this Plan, nor shall any such benefits be
reduced by any earnings or benefits that the Participant may receive from any
other source, except as provided otherwise in Section A(i) of Article V of this
Plan.



B.
Severability. The invalidity or unenforceability of any provision or provisions
of this Plan shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.



C.
Administration. The Company is the administrator of the Plan (within the meaning
of section 3(16)(A) of ERISA). The Plan will be administered and interpreted by
the Board or its designee. Any decision made or other action taken by the Board,
its designee or the Review Panel with respect to the Plan, and any
interpretation by any of them with respect to any term or condition of the Plan,
or any related document, will be conclusive and binding on all persons and be
given the maximum possible deference allowed by law. The Board may delegate to
any other person all or any portion of its authority or responsibility with
respect to the Plan.



D.
Code Section 409A.



1.
The Plan and the compensation and benefits provided hereunder are intended to
either comply with or be exempt from Section 409A of the Code and shall be
construed, interpreted and administered in accordance with such intention.



2.
Notwithstanding anything herein to the contrary, any amount payable upon a
Participant’s termination of employment that is deemed deferred compensation
subject to Section 409A of the Code (or that otherwise requires a “separation
from service” to qualify for an exemption therefrom) shall not be payable upon
the Participant’s termination of employment pursuant to the Plan unless such
termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A of the Code.



3.
Notwithstanding any other provision of the Plan, if any payment or benefit
provided to a Participant in connection with his or her separation from service
is determined



Page 15 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








to constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code and that is not otherwise exempt from Section 409A of the Code
and the Participant is determined to be a “specified employee” within the
meaning of Section 409A of the Code, then such payment or benefit shall not be
paid until the first regular Company payroll date to occur following the
six-month anniversary of such separation from service or, if earlier, on the
Participant’s death (such payroll date, the “Specified Employee Date”). All
payments that would otherwise have been paid to the Participant before the
Specified Employee Date shall be paid to the Participant in a lump sum, without
interest, on the Specified Employee Date and thereafter, any remaining payments
shall be paid without delay in accordance with their original schedule.


4.
For purposes of Section 409A of the Code, each installment payment provided
under the Plan shall be treated as a separate payment.



5.
All taxable reimbursements for costs and expenses, if any, subject to
reimbursement to a Participant under the Plan shall be paid no later than the
end of the calendar year following the calendar year in which the Participant
incurs such expense. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A of the Code, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (ii)
the amount of expenses eligible for reimbursements or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year.



6.
Notwithstanding any contrary provision of the Plan, the Company reserves the
right to amend the Plan as it deems necessary or advisable, in its sole
discretion and without the consent of the Participants, to comply with
Section 409A of the Code or to otherwise avoid income recognition or imposition
of any tax under Section 409A of the Code, provided that to the extent
reasonably practicable, any such amendments shall be designed not to result in a
material diminution of the benefits provided by the Plan.



E.
No Guarantee of Tax Consequences. The Company makes no commitment or guarantee
to any Participant (or any party claiming through or on behalf of any
Participant) that any federal, state, local or other tax treatment will (or will
not) apply or be available to any Participant (or any party claiming through or
on behalf of any Participant) and assumes no liability or responsibility
whatsoever for the tax consequences to Participant (or any party claiming
through or on behalf of any Participant) with respect to this Plan.



F.
No Assignment of Benefits. The rights of any person to payments or benefits
under this Plan shall not be made subject to option or assignment, either by
voluntary or involuntary



Page 16 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any action in violation
of this subsection shall be void.


G.
Integration. The Plan constitutes the entire agreement between the Company and
any Participant concerning the subject matter hereof and supersedes in its
entirety any and all other plans, agreements or understandings related to the
subject matter hereof, including without limitation, the Agreements, if any, as
in effect prior to the effective date.



H.
Governing Law. To the extent not pre-empted by federal law, the Plan shall be
construed in accordance with and governed by the laws of the State of Washington
without regard to conflicts of law principles.



I.
Headings and Subheadings. Headings and subheadings contained in the Plan are
intended solely for convenience and no provision of the Plan is to be construed
by reference to the heading or subheading of any section or paragraph.



J.
Clawback Provisions. Notwithstanding any other provisions in this Plan to the
contrary, any incentive-based compensation, or any other compensation, payable
pursuant to this Plan or any other agreement or arrangement with the Company or
an affiliate which is subject to recovery under any law, government regulation
or stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company or an affiliate pursuant to any such law, government regulation or stock
exchange listing requirement).





ARTICLE XV
PLAN INFORMATION


A.
Plan Name. Avista Corporation Executive Change of Control Plan



B.
Plan Sponsor. The Plan sponsor and administrator is:

Avista Corporation
1411 E Mission Avenue
Spokane, WA 99202
509-489-0500


C.
Designated Agent. Designated agent for service of process:

General Counsel
Avista Corporation
1411 E Mission Avenue
Spokane, WA 99202


D.
Plan Records. Plan records are kept on a calendar year basis.



Page 17 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020










E.
Plan Funding. Payments to participants will be paid from the Company’s general
assets.



F.
Plan Number. The Plan number is 528.



G.
Employer Identification Number. 91-0462470





Page 18 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








EXHIBIT A


AVISTA CORPORATION EXECUTIVE CHANGE OF CONTROL PLAN
NOTICE OF PARTICIPATION


To:
Date:


The Board has designated you as a Participant in the Avista Corporation
Executive Change of Control Plan, as amended from time to time (the “Plan”),
subject to your timely execution of this Notice of Participation and its return
to the Company. A copy of the Plan is attached hereto.


The terms and conditions of your participation in the Plan are as set forth in
the Plan and in this Notice of Participation. As a condition to participating in
the Plan you agree to maintain in complete confidence your participation in the
Plan as well as the contents and terms of the Plan and of this Notice of
Participation. As a condition to receiving severance benefits under Article V,
Section A(1)-(3) of the Plan, you agree to, following termination of your
employment with the Company, timely sign, return to the Company and not revoke a
general release and waiver agreement, substantially in the form attached to the
Plan as Exhibit B. You will immediately cease to be a Participant in the Plan if
you terminate employment under circumstances that do not entitle you to benefits
under the Plan. Also, the Board may, in its sole discretion, choose to end your
participation in this Plan. If that happens, your participation will end on the
earlier of (i) the first anniversary of the Company giving you written notice
that the Board has decided to end your participation or (ii) the date your
employment with the Company terminates.


If you enter into a separate agreement with the Company which provides benefits
relating to a Change of Control and that agreement specifically states that such
provisions shall supersede the provisions in the Plan, then you shall not be
considered a Participant in the Plan so long as those alternative contractual
benefits are in effect.


By signature below, you acknowledge that, effective immediately prior to your
commencement of participation in the Plan, (i) the Plan and this Notice of
Participation supersede any and all predecessor plans and agreements with
respect to a Change of Control or similar event or transaction with respect to
the Company and any notices or similar participation documents provided under
such predecessor plans and agreements in which you participated or to which you
were a party (collectively, the “Prior Agreements”) and (ii) the Prior
Agreements no longer have any force or effect. You also acknowledge that the
Company makes no commitment or guarantee as to the federal, state, local or
other tax consequences for you with respect to the Plan superseding the Prior
Agreements and assumes no liability or responsibility whatsoever with respect
thereto.


[You acknowledge that among the Prior Agreements that will be superseded,
effective December 31, 2019, by the Plan and this Notice of Participation is
that certain Change of Control Agreement by and between you and the Company,
dated [DATE]1, as the same may have been amended (“Old
                                                       
1Include applicable execution date of Old CIC Agreement for the officer in
question.


Page 19 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








CIC Agreement”). In exchange for your timely execution and return to the Company
of this Notice
of Participation, the Company will pay to you a lump sum payment in cash in the
amount of seventy-five thousand dollars ($75,000) (the “Cancellation
Consideration”), payable no later than March 15, 2020, and subject to applicable
tax and other withholdings. You acknowledge that if you participate in the Plan,
the Old CIC Agreement, along with all other Prior Agreements, will automatically
terminate and cease to be of force and effect on December 31, 2019. If you do
not timely execute and return the Notice of Participation to the Company, the
Old CIC Agreement will remain in effect and you will not be entitled to
Cancellation Consideration or to participate in the Plan.]2  


If you agree to participate in the Plan on these terms and conditions, please
acknowledge your acceptance by signing below. Please return the signed copy of
this Notice of Participation no later than [DATE]3 to:


Avista Corporation
Attn: General Counsel
1411 E Mission Avenue
Spokane, WA 99202


Your failure to timely remit this signed Notice of Participation will result in
you not being eligible to participate in the Plan. Please retain a copy of this
Notice of Participation, along with the Plan, for your records.


 
 
 
Signature
 
Dated
 
 
 
Print Name
 
 
 
 
 





















                                                       


2 To be used only for officers with existing CIC agreements that are to be
terminated prior to participation in the Plan.


3 Since officers holding current CIC agreements are to be given 30 days to
consider and this notice will also serve to terminate those agreements, the
10-day return period was too short.




Page 20 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020










EXHIBIT B
GENERAL RELEASE OF AND WAIVER AGREEMENT


This General Release and Waiver Agreement (“Agreement”) is made by and between
Avista Corporation (the “Company”) and (“Participant”).


WHEREAS, Participant was employed by the Company;


WHEREAS, Participant is a participant in the Company’s Executive Change of
Control Plan effective January 1, 2020, as amended from time to time (the
“Plan”); and


WHEREAS, Participant warrants and represents that Participant has not assigned,
transferred, or subrogated any portion of any claim that Participant could
assert against the Released Parties (defined below) and Participant has full
authority to enter into this Agreement.


NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Participant (collectively referred to as the “Parties”) hereby agree as
follows:


1.
Termination. Participant’s employment from the Company terminated on (the
“Termination Date”).



2.
Consideration. The Company agreed pursuant to the terms of the Plan to provide
Participant with certain benefits, including, but not limited to, cash severance
payments, in the event Participant’s employment was terminated on or within
twenty-four (24) months following certain Changes of Control of the Company, as
set forth in the Plan, provided Participant timely executes and returns, and
does not revoke, this Agreement.



3.
Payment of Salary. Participant acknowledges and represents that the Company has
paid all Accrued Obligations (as defined in the Plan) and all other benefits due
to Participant, as of the Termination Date.



4.
Release of Claims. Participant agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Participant
by the Company. In consideration for receiving the consideration addressed in
Section 2 above, which Participant acknowledges that Participant is not
otherwise entitled to receive except by signing this Agreement, Participant, on
behalf of Participant, and his or her respective heirs, family members,
executors and assigns, hereby fully and forever releases the Company and its
past, present and future officers, agents, directors, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, parents,
predecessor and successor corporations, and assigns (collectively, the “Released
Parties” and individually, a “Released Party”), from any and all claims, duties,
obligations or causes of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Participant



Page 21 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








may possess arising from any omissions, acts or facts that have occurred up
until and including the time that Participant signs this Agreement including,
without limitation,


a.
any and all claims relating to or arising from Participant’s employment
relationship with the Company or any Released Party and the termination of that
relationship;

b.
any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

c.
any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, The Worker Adjustment and Retraining Notification Act, and all
amendments to each such Act as well as the regulations issued thereunder;

d.
any and all claims for violation of the federal, or any state, constitution;

e.
any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

f.
any and all claims for attorneys’ fees and costs.



Participant agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. The released claims do not include any claims that Participant cannot
lawfully release.


5.
Acknowledgment of Waiver of Claims under ADEA. The Company hereby advises
Participant to consult with an attorney before signing this Agreement.
Participant acknowledges that Participant is waiving and releasing any rights
Participant may have under the Age Discrimination in Employment Act of 1967
(“ADEA”) and that this waiver and release is knowing and voluntary. Participant
and the Company agree that this waiver and release does not apply to any rights
or claims under the ADEA that are based on facts that occur after the time
Participant signs this Agreement. Participant acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Participant was already entitled. Participant further
acknowledges that Participant has been advised by this writing that
(a) Participant should consult with an attorney prior to executing this
Agreement; (b) Participant has [at least twenty-one (21)/ forty-five (45)]4
calendar days from receipt of this Agreement within which to consider this
Agreement;

                                                  
4 Applicable time period under ADEA, as amended by OWBPA, to be utilized per
individual circumstances.


Page 22 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








(c) Participant has seven (7) days following the execution of this Agreement by
Participant to revoke the Agreement; and (d) this Agreement shall not be
effective until the revocation period has expired. Employee must return the
signed Agreement to Name at E-mail] or [physical address], by [date that is at
least 22/46 days from receipt of Agreement by Participant]. Any revocation
should be in writing and delivered to the General Counsel at Avista Corporation,
1411 E Mission Avenue, Spokane, WA 99202, by close of business on the seventh
day from the date that Participant signs this Agreement.


6.
No Pending Lawsuits. Participant represents that Participant has no lawsuits
pending in Participant’s name, or on behalf of any other person or entity,
against the Company or any Released Party.



7.
Non-Solicitation. Participant agrees to comply with the non-solicitation
restrictions set forth in Article III, Section C of the Plan.



8.
Nondisclosure of Confidential or Proprietary Information. During Participant’s
employment with the Company, Participant had access to confidential and
proprietary business information that constitutes valuable and unique property
of the Released Parties. Participant agrees that Participant will not, directly
or indirectly, communicate, disclose, or use any of the Released Parties’
Confidential Information. “Confidential Information” includes, but is not
limited to, information regarding the Released Parties’ business plans,
finances, employees, development strategies, and all information relating to the
Released Parties’ business that is not common knowledge outside of the Released
Parties.



9.
Return of Property and Equipment. Participant agrees and acknowledges that
Participant has returned all property in Participant’s possession belonging to
any of the Released Parties, including, but not limited to, keys, I.D. badges,
credit cards, cellular phones, equipment, tools, computers, and original and
copies of documents, emails, trade secrets, proprietary information,
Confidential Information, client lists, books, handbooks, records, financial
statements, data, computer software, computer discs or tapes, and any and all
electronic or hard copies derived therefrom, any and all other information
pertaining to the business of the Released Parties, and any other materials or
property that was in Participant’s possession or under Participant’s control
that is the property of any of the Released Parties. Participant agrees that
Participant is not entitled to the consideration if Participant has not returned
all such property.



10.
Non-Disparagement. To the extent permitted by law, Participant agrees that
Participant will engage in no act (including a verbal or written statement) that
is intended, or reasonably may be expected, to defame, disparage, or harm the
reputation, business, prospects, or operations of the Released Parties. Nothing
in this Agreement will prevent Participant from commenting about Participant’s
work experience at the Company in connection with any bona fide efforts at
seeking employment.



11.
Lawful Communications. Nothing in this Agreement prevents Participant from
exercising any rights that cannot be lawfully waived or restricted. Nothing in
this Agreement prevents



Page 23 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








Participant from testifying at a hearing, deposition, or in court in response to
a lawful subpoena. This Agreement does not limit Participant’s ability to
communicate with any government agencies or otherwise participate in any
investigation or proceeding that may be conducted by any government agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit Participant’s right to receive an award
from a government agency for information provided to any government agency.
Notwithstanding the foregoing, Participant agrees that Participant has
waived—where such rights can be lawfully waived—any right to recover monetary
damages or other personal relief from the Released Parties in any action filed
by Participant or by anyone else on Participant’s behalf.


12.
Costs. The Parties shall each bear their own costs, expert fees, attorneys’ fees
and other fees incurred in connection with this Agreement.



13.
Authority. Participant represents and warrants that Participant has the capacity
to act on Participant’s own behalf and on behalf of all who might claim through
her to bind them to the terms and conditions of this Agreement.



14.
No Representations. Participant represents that Participant has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.



15.
Modification. This Agreement shall not be modified, altered or discharged except
by a written agreement signed by Participant and an authorized representative of
the Company. No waiver of any of the terms of this Agreement shall be valid
unless in writing and signed by all parties to this Agreement.



16.
Severability. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.



17.
Entire Agreement. This Agreement, the Plan and the notice of participation
executed by Participant in connection with accepting participation in the Plan
represent the entire agreement and understanding between the Company and
Participant concerning Participant’s separation from the Company, and supersede
and replace any and all prior agreements and understandings concerning
Participant’s relationship with the Company and her compensation by the Company.
This Agreement may only be amended in writing signed by Participant and an
officer of the Company.



18.
Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of Washington.





Page 24 | 25





--------------------------------------------------------------------------------

Avista Corporation
Participant Change of Control Plan
Effective as of January 1, 2020








19.
Effective Date. This Agreement is effective eight (8) days after it has been
signed by Participant, provided that Participant did not timely revoke the
Agreement, as described above.



20.
Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.



21.
Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

a.
They have read this Agreement;

b.
They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

c.
They understand the terms and consequences of this Agreement and of the releases
it contains;

d.
They are fully aware of the legal and binding effect of this Agreement.



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.






AVISTA CORPORATION
 
 
 
Signature
 
Dated
 
 
 
Print Name
 
 
 
 
 









PARTICIPANT
 
 
 
Signature
 
Dated
 
 
 
Print Name
 
 
 
 
 





Page 25 | 25



